Citation Nr: 0844931	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of trauma to the left eye with retinal detachment and 
cataract, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 rating decision issued in March 2002 in 
which the RO, in pertinent part, denied the veteran's claim 
for an increased rating.  

In December 2003, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In accord with the veteran's July 2002 request for a hearing 
before a Veterans Law Judge (formerly a Member of the Board) 
at the RO, he was scheduled for a Travel Board hearing in 
October 2002.  However, at the veteran's request, he was 
rescheduled for another hearing in April 2003; but he failed 
to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the veteran or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2002).  

In a September 2006 decision, the Board denied the veteran's 
increased rating claim.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  

By a June 2008 Order, the Court granted a Joint Motion for 
Remand (joint motion) filed by counsel for both parties, 
vacating the Board's September 2006 decision and remanding 
the matter on appeal to the Board for action in consistent 
with the joint motion.

The Board points out that, at the time of the decision on 
appeal, and throughout much of the pendency of this appeal, 
the appellant was represented by a veteran's service 
organization, The American Legion.  However, in a September 
2008 VA Form 21-22a, the veteran appointed the attorney 
listed on the title page to represent him before the Board.  
The Board recognizes the change in representation.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
veteran if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a VA 
Form 21-4138(JF), the veteran stated that, not only had he 
lost the use of his left eye, but he had also lost depth 
perception, did not drive, and was constantly walking into 
things on his left side.  He also indicated that he had been 
turned down for employment by the New York City Department of 
Transportation and the airport transportation company, Super 
Shuttle, because he only had one eye.  The Board construes 
this statement as a claim for a total rating due to 
individual employability (TDIU) resulting from his service-
connected left eye disability.  As this issue has not been 
adjudicated; it is referred to the RO for appropriate action.


REMAND

In the joint motion, the parties agreed that the matter on 
appeal should be remanded because the Board did not address 
the veteran's complaints of head pain or the possibility of 
assigning a rating based upon headaches separate from the 
rating currently assigned for blindness in the left eye.  VA 
treatment records confirm that the veteran is provided 
medication to decrease ocular pressure and pain in the left 
side.  Thus, a remand is warranted to address whether a 
separate rating should be assigned for headaches, under the 
holding in Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
addition, the Board notes that, under the provisions of 
38 C.F.R. § 4.80, combined ratings for disabilities of the 
same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
Here, the veteran has, on several occasions, expressed 
concern about the cosmetic appearance of his left eye and its 
attendant effect, if any, on his  employability.  An October 
2004 VA eye examination note reveals that the veteran was 
interested in cataract surgery for the left eye for cosmetic 
reasons.  A May 2006 VA treatment record reflects that the 
veteran had significant social impairment due to cosmetic 
appearance, and that a contact lens fitting would be the best 
option.  The anterior chamber of the left eye was shallow 
with white fibrotic tissue occluding the pupil.  As a result, 
the Board finds that the veteran should be scheduled for 
additional examinations to determine the nature of any pain 
or headaches that may be associated with the residuals of 
trauma to the left eye with retinal detachment and cataract 
and the cosmetic appearance of his left eye.  The veteran is 
hereby advised that, failure to report to any scheduled 
examination, without good cause, shall result in a denial of 
the increased rating claim.  See 38 C.F.R. § 3.655 (2008).

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Brooklyn VA 
Medical Center (VAMC) dated through September 9, 2004, from 
the Montrose VAMC dated through August 12, 2005, and from the 
Bronx VAMC dated through December 16, 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMCs, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Further, the parties observed that, on his original VA Form 
21-526, Veteran's Application For Compensation or Pension, in 
the section entitled "If You Claim to Be Totally Disabled 
(Complete Items 22A through 25E)", for 22A. "Are You Now 
Employed?" the veteran checked "No".  The parties 
indicated that, on remand, the Board should address whether 
the veteran has a pending claim for a TDIU.  Because the 
veteran did not answer the remaining fifteen questions in 
that section-22B through 22E-the Board finds that that 
answering just one of the sixteen questions does not 
constitute a request for a TDIU, particularly in light of the 
fact that at that time the veteran was not service connected 
for any disability.  However, as noted above, the Board does 
view an August 2001 statement as an unadjudicated claim for a 
TDIU.  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Here, the veteran sole service-
connected disability is rated 30 percent disabling.  Thus, he 
does not meet the schedular criteria for a TDIU.

However, a TDIU rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disability, but who fail to meet 
the percentage standards set forth in section 4.16(a).  

As the veteran currently has the maximum schedular rating 
possible for blindness in the left eye, the Board finds that 
the issue of an increased rating for the veteran's left eye 
disability, to include whether a TDIU is warranted, should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 3.321.  
This is particularly so here where the February 2006 opinion 
on the veteran's employability was equivocal.  In that 
opinion, the VA physician indicated that the answer to that 
question is dependent upon the type of employment the veteran 
was seeking.  Thus, the Board finds that the increased rating 
claim on appeal and the veteran's TDIU claim are inextricably 
intertwined.  Issues which are inextricably intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the TDIU claim cannot be adjudicated 
before readjudication of the increased rating claim.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his appeal.  In its 
letter, the RO should ensure that the veteran is properly 
notified of what evidence is needed to support his increased 
rating claim, to include on an extraschedular basis.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that (in addition to the above), its notice meets 
the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) as regards to increased ratings, as appropriate.  In 
this regard, the Board notes that, since the veteran filed 
his claim for an increased rating there have been a number of 
changes in the criteria for rating skin diseases under 38 
C.F.R. § 4.118, Diagnostic Code 7800, for disfigurement of 
the head, face, or neck.  The revised criteria for rating 
skin diseases became effective August 30, 2002 and October 
23, 2008.  Moreover, if the examiner finds that the veteran 
has headaches associated with left eye disability, under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), such notice should include the rating criteria for 
all higher ratings for a disability, not only rating criteria 
for diseases of the eye, but also for disfigurement of the 
head, face, or neck and for headaches.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board 
notes that the veteran has been provided some of the notice 
required in (1) and (4) above in relation to his claim for an 
increased rating.  However, this notice did not inform the 
veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on his 
employment and daily life or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and could be as high as 
100 percent.  In addition, the RO has not given the general 
notice required by (2) above.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matter on appeal.  The 
RO's adjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  The RO should also consider of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the Hart v. Mansfield, 21 Vet. App. 505 (2007), 
decision is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Brooklyn VAMC since 
September 9, 2004, from the Montrose VAMC 
since August 12, 2005, and from the Bronx 
VAMC since December 16, 2005.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to his appeal that is not 
currently of record.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate) and 
explain what is needed to substantiate an 
extraschedular rating.  In particular, 
the RO must notify the veteran that, to 
substantiate his increased rating claim 
that he must provide, or ask VA to 
obtain, medical or lay evidence showing 
the effect that worsening or increase in 
severity of his left eye disability has 
on his employment and daily life.  In 
addition, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's left eye 
disability may be rated, to include all 
appropriate diagnostic codes for rating 
one eye under 38 C.F.R. § 4.84a, for 
rating disfigurement of the head, face, 
or neck under the former and as revised 
effective August 30, 2002 and October 23, 
2008 38 C.F.R. § 4.118, and for rating 
headaches under 38 C.F.R. § 4.124a.  The 
notice should also explain that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes and 
could be as high as 100 percent; such 
notice must also provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation; 
and that the effective date of an 
increase in disability will be 
established as of the date the evidence 
shows that the level of disability 
supports such a rating.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination of his eyes and skin, and a 
neurological examination, by physicians, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the examiner(s) designated 
to examine the veteran, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, if deemed 
warranted, should be accomplished (with 
all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.

The eye examiner should provide an 
evaluation of the veteran's residuals of 
the injury to his left eye with retinal 
detachment and cataract, including an 
assessment of the physiology associated 
with any eye pain.  Request that the 
examiner provide an assessment of the 
visual acuity of both eyes and to 
indicate whether there is an enucleation 
or a serious cosmetic defect.  The 
examiner should also comment on the 
impact of the veteran's left eye 
disability on his ability to work.

The skin examiner should take unretouched 
color photographs of the face and left 
eye area and indicate whether the veteran 
has one or more characteristics of 
disfigurement due to his left eye 
disability with retinal detachment and 
cataract.  Specifically in regard to the 
head, face and neck, the examiner should 
indicate whether the veteran's service-
connected left eye disability is the 
equivalent of a scar 5 or more inches (13 
or more cm.) in length, and/or a scar at 
least 1/4 inch (0.6 cm.) wide at its 
widest part.  The examiner should also 
comment as to visible or palpable tissue 
loss, surface contour, adherence to 
underlying tissue, hypo- or hyper-
pigmentation, abnormal skin texture, 
missing underlying soft tissue, and 
induration and inflexibility.  The 
examiner should comment on the impact of 
the veteran's left eye disability on his 
ability to work.

The neurological examiner should express 
an opinion as to whether the veteran has 
headaches that are associated with the 
residuals of his service-connected left 
eye trauma with retinal detachment and 
cataract.  If and only if the examiner 
determines that headaches are associated 
with the veteran's left eye disability, 
then the examiner should identify all 
symptoms associated with the veteran's 
headaches.  If the headaches cause 
characteristic prostrating attacks, the 
examiner should state the frequency with 
which they occur (i.e., averaging one in 
two months over the last several months, 
once per month over the last several 
months, or more often) or, if the 
veteran's headaches are very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  Then, the examiner 
should also comment on the impact of the 
veteran's headaches on his ability to 
work.

The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report(s).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO shall submit the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
their consideration of an extraschedular 
evaluation for the veteran's left eye 
disability, to include consideration of a 
TDIU, pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).

6.  After completing the requested 
actions, the RO should adjudicate the 
veteran's increased rating claim, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  The RO should document its 
consideration of whether separate ratings 
for cosmetic appearance and/or headaches 
and whether "staged rating," pursuant to 
the Hart decision, cited to above, are 
warranted.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




